     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
12                                                     ) Case No.: 2:18-cv-01226-AC
     RUBEN EDUARDO GARIBAY                             )
13                                                     )
                       Plaintiff,                      ) STIPULATION AND PROPOSED ORDER
14                                                     ) FOR AN EXTENSION OF TIME
            v.                                         )
15   NANCY A. BERRYHILL,                               )
     Acting Commissioner of Social Security,           )
16                                                     )
                                                       )
17                     Defendant.                      )
                                                       )
18
19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for responding to Plaintiff’s Complaint will be extended by 30
21
     days, from December 26, 2018 until January 25, 2019.
22
              This is Defendant’s first request for an extension of time to respond to Plaintiff’s
23
     complaint. Defendant respectfully requests this additional time because additional time is
24
     needed to respond to Plaintiff’s motion for summary judgment. In addition, Plaintiff’s counsel
25
     will be on leave from December 21 through December 27.
26
              The parties further stipulate that the briefing schedule shall be modified accordingly:
27           Defendant shall file an opposition to Plaintiff’s motion for summary judgment, on or
28            before January 25, 2019.



     Stip. & Prop. Order for Ext.; 2:18-cv-01226-AC     1
             Appellant's reply brief shall be filed with the court and served on respondent within
 1
              twenty (20) days after service of Defendant’s opposition, on or before February 14, 2019.
 2
 3
 4                                                          Respectfully submitted,
 5   Dated: December 18, 2018                               /s/ Langley Kreuze
 6                                                          (*as authorized via e-mail on 12/18/19)
                                                            Langley Kreuze
 7                                                          Attorney for Plaintiff
 8
 9   Dated: December 18, 2018                               McGREGOR W. SCOTT
                                                            United States Attorney
10                                                          DEBORAH LEE STACHEL
                                                            Acting Regional Chief Counsel, Region IX
11                                                          Social Security Administration
12
                                                      By:   /s/ Marcelo Illarmo
13                                                          MARCELO ILLARMO
                                                            Special Assistant United States Attorney
14
15                                                          Attorneys for Defendant

16
17
18
19
20                                                          ORDER

21
22   APPROVED AND SO ORDERED:

23
     Dated: December 18, 2018
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:18-cv-01226-AC            2
